Citation Nr: 1612043	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  08-33 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a disability manifested by dizziness and vertigo to include Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993 and from June 1996 to December 2004.

This matter comes to the Board Veterans' Appeals (Board) on appeal from a rating decision dated in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board remanded this issue in February 2014 and August 2015 for further evidentiary development.  The RO continued the denial of the claim as reflected in the November 2015 supplemental statement of the case (SSOC) and returned this issue to the Board for further appellate consideration.


FINDING OF FACT

The evidence is in equipoise with respect to whether the Veteran's current Meniere's disease is related to active military service.  


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, Meniere's disease was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis of Service Connection Claim

The Veteran contends that his current diagnosis of Meniere's syndrome is related to active military service.  Specifically, he asserts his Meniere's syndrome had its onset during active military service with recurrent symptoms since discharge from service and it is related to recurrent ear infections and/or acoustic trauma during service. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing whether the Veteran is entitled to service connection for a disability manifested by dizziness and vertigo to include Meniere's disease, the evidence must show that the Veteran has a current diagnosis of the claimed disability.  A private treatment record dated in October 2009 shows that the Veteran was diagnosed with Meniere's disease.  Accordingly, the Veteran has a current diagnosis of the claimed disability.

A review of the Veteran's service treatment records reveals that the Veteran was not diagnosed with Meniere's disease during service.  However, the Veteran's service treatment records document that the Veteran reported experiencing dizziness or vertigo.  See December 1997, August 1998, and March 2001.  There is also medical evidence that the Veteran experienced recurrent ear infections throughout service.  Furthermore, service treatment records document that the Veteran was routinely exposed to loud noise and he experienced a decrease in hearing during service.  See November 2002 Hearing Conservation Data form.   

With respect to the issue of whether the Veteran's Meniere's disease is related to service the record contains conflicting medical opinions.  In this regard, a letter from the Veteran's private physician provided the opinion that the Veteran's Meniere's disease (which include symptoms of hearing loss, vertigo, and tinnitus) is due to service.  He noted that he had become familiar with the Veteran's current medical condition as well as his past medical history.  The physician concluded that acoustic trauma related to being a tank driver for 15 years is the cause of the onset of the Veteran's Meniere's disease.  

In contrast, a VA examiner in May 2014 determined that the Veteran's claimed condition of vertigo and dizziness is less likely than not related to the Veteran's service.  He explained that there was no evidence in the service treatment records that the Veteran was diagnosed with vertigo during service and any time the Veteran complained of dizziness there was an underlying cause.  The VA examiner in November 2015 also concluded that the Veteran's Meniere's disease is less likely than not related to the Veteran' active military service to include recurrent ear infections, any symptoms of dizziness and vertigo in service, and acoustic trauma.  She explained that the medical literature indicates that the etiology of Meniere's disease is unclear without any proven etiology.  Medical literature also indicates that the mechanism responsible for symptoms of Meniere's disease is also unknown.  She explained that while the Veteran exhibited possible symptoms of Meniere's disease while in service there was an underlying diagnosis to account for his symptomology and she was unable to state that these symptoms were related to Meniere's disease without resorting to mere speculation.  Thus, the examiner was unable to provide a clear or definite opinion on whether the possible symptoms of Meniere's disease documented in the service are related to his current diagnosis of Meniere's disease.  The Board finds that this part of her opinion has no probative value as she was unable to state whether the in-service symptoms are related to his current diagnosis of Meniere's disease.  See Fagan v. Shinseki, 573 F.3d 1282, 1288-89 (Fed. Cir. 2009) (holding that the Court did not err as a matter of law when it treated as "non-evidence" an examiner's statement that recites the inability to come to an opinion).

In light of the foregoing, the Board finds no reason to accord more weight to the negative medical opinions over the positive medical opinion.  The Board finds the evidence to be in relative equipoise in showing that the Veteran's current Meniere's syndrome is as likely as not is related to acoustic trauma during active military service.  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's Meniere's disease is related to active military service.  Accordingly, entitlement to service connection for Meniere's disease is warranted.


ORDER

Entitlement to service connection for Meniere's disease is granted.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


